In re Kansas City Southern Railway Company et al.; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Avoyelles, 12th Judicial District Court Div. B, No. 2004-5970; to the Court of Appeal, Third Circuit, No. CW 06-00493.
Granted and remanded to the court of appeal for briefing, argument and full opinion. In its opinion, the Court is specifically directed to address its prior decisions in Hargrove v. Missouri Pacific Railroad Co., 03-0818 (La.App. 3 Cir. 12/17/03), 861 So.2d 903, writ denied, 04-0187 (La.3/26/04), 870 So.2d 349, and Hargrove v. Missouri Pacific Railroad Co., 05-0723 (La.App. 3 Cir. 1/18/06), 925 So.2d 25.
KIMBALL, J., recused.
KNOLL, J., recused.